     Case 6:20-cv-00023-JRH-BWC Document 10 Filed 01/04/21 Page 1 of 1
                                                                                            ."n
                                                                                U.S.DlSTRiCT COURT
                                                                                   AUGUSTA Di’A
                     IN THE UNITED STATES DISTRICT COURT
                                                                              ’ 20Z! JAN -M A S- 41
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION
                                                                                                nj
                                                                                   SO. DiS [.    FGA.

 CANTRELL HILL,

               Plaintiff.                                CIVIL ACTION NO.: 6:20-cv-23

        V.


 BERNARD HILL; VASHITTI BROWN;and
 TERENCE KILPATRICK.

               Defendants.



                                          ORDER


       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate .ludge’s Report and Recommendation, doc. 8.        No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate .ludge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiffs Eighth Amendment claims and

DENIES Plaintiffs request for preliminary injunctive relief Plaintiffs First Amendment claims

against Defendants remain pending. Doc. 9.

      SO ORDERED, this               day of January, 2021.




                                     J. RANDAL HALL. CHffiF JUDGE
                                    'ULOTED S^TES DISTRICT COURT
                                     SOUTFTEITN DISTRICT OF GEORGIA
